EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elexis Jones on February 3, 2022.

The application has been amended as follows: 
Replace claim 1 with the following:
1. A tool holder for a modular tool, said tool holder having a distal end and a proximal end disposed on a first longitudinal axis; said tool holder comprising a first lateral slot disposed along a second axis, said second axis in the plane of the first axis and being at an angle of between 10 and 80 degrees to said first axis, said slot widening from top to bottom, said first slot widening to an entry aperture at the distal end of the first slot, said tool holder further comprising a securing pin channel extending through said tool holder and terminating in said entry aperture, such that a securing pin may be inserted through said pin channel so as to trap a keyed element inserted in the widened part of said first slot. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination fails to disclose a tool holder having a distal end and proximal end having a first axis having a first lateral slot disposed along a second axis an angle of between 10 and 80 degrees to the first axis. The slot widens from top to bottom to an entry aperture. A securing pin channel extends through the tool holder and terminates at the entry aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/           Primary Examiner, Art Unit 3775